                                                        1   LSDC SD:\Y
                                                        .IDOCU\1E~T
UNITED STATES DISTRICT COURT                            ; \ FLECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                        . : UC1C #:                                   .   . '   11   A

                                           x
                                                         :;)\ r:~-I~~~_ED:_=~I - 12 ·~ l ~ 1I
                                                             ·-      -·   '   .. ,,._.._....   ··-----·
UNITED STATES OF AMERICA
                                                CONSENT PRELIMINARY ORDER
            - v.   -                            OF FORFEITURE AS TO
                                                SPECIFIC PROPERTY/
KWANG KYU KIM,                                  MONEY JUDGMENT
          a/k/a "Kevin,"
                                                Sl 18 Cr. 882 (LTS)
                        Defendant.
                                           x

            WHEREAS,    on or about February 11,             2019,        KWANG KYU KIM,

a/k/a "Kevin," (the "defendant"), was charged in an Indictment, Sl

18 Cr. 882 (LTS)       (the "Indictment"), with one count of conspiracy

to commit money laundering, in violation of Title 18, United States

Code,   Section 1956 (h) ,     and   one   count   of       money         laundering,                       in

violation     of       Title   18,     United      States             Code,                       Section

1956 (a) (1) (A) (i) and 2;

            WHEREAS, the Indictment included a forfeiture allegation

as to Counts One and Two, seeking forfeiture to the United States,

pursuant to Title 18, United States Code, Section 982(a) (1) of any

and all property, real and personal, involved in the offense, and

any property traceable to such property, including but not limited

to a sum of money in United States currency representing the amount

of property involved in said offense;

            WHEREAS, on or about June 25,          2019,          the defendant pled

guilty to Count One of the Indictment, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count One of the Indictment and agreed
to forfeit,         (i) a sum of money equal to $326,288 in United States

currency, representing the property, real and personal,                                 involved

in     the   offense,      and any property            traceable         to    such property,

including but not            limited to a           sum of money in United States

currency representing               the    amount    of    property       involved      in    said

offense      (the    "Money Judgment") ;            and    (ii)    all    right,       title and

interest of         the    defendant       in the     following          specific property:

$326, 288     in    United    States        currency       in     the    possession      of   the

defendant at         the   time of his arrest and either seized by law

enforcement or surrendered by the defendant to law enforcement

(collectively the "Specific Property"); and

              WHEREAS, the defendant consents to the entry of a money

judgment      in    the    amount     of    $326,288      in United           States    currency

representing the amount of property, real and personal,                                 involved

in the offense charged in Count One of the Indictment,                                  and any

property traceable to such property;

              WHEREAS,        the     defendant           further        consents       to    the

forfeiture of all his right,                 title and interest in $326, 288 in

United States currency in the possession of the defendant at the

time of his arrest and either seized by law enforcement at the

time    of    the    arrest    or     surrendered          by     the    defendant       to   law

enforcement following his arrest (the "Specific Property"), which

constitutes property, real and personal,                        involved in the offense
charged in Count One of the Indictment, and any property traceable

to such property;

               WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                 the property involved in the

offense charged in Count One of the Indictment cannot be located

upon the exercise of due diligence,                   with the exception of             the

Specific Property; and

               WHEREAS,    pursuant     to    Title    21,    United     States       Code,

Section 853(g), and Rules 32.2(b) (3), and 32.2(b) (6) of the Federal

Rules     of   Criminal    Procedure,        the   Government       is   now   entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a potential claimant of their interest

herein;

               IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,             by its attorney Geoffrey S.                   Berman,

United States Attorney, Assistant United States Attorney,                            Elinor

L.    Tarlow of counsel,      and the defendant,             and his      counsel,      Amy

Marion, Esq., that:

               1.   As a result of the offense charged in Count One of

the    Indictment,    to   which   the       defendant       pled   guilty,     a    money

judgment in the amount of $326,288 in United States currency (the

"Money Judgment"), representing the amount of property involved in
the    offense       charged    in Count     One of     the    Indictment,        shall    be

entered against the defendant.

              2.       As a result of the offense charged in Count One of

the Indictment,            to which the defendant pled guilty,                all of the

defendant's right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance

with the law, subject to the provisions of Title 21, United States

Code, Section 853.

              3.      Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal Procedure,            this Consent Preliminary Order of Forfeiture

as    to    Specific        Property/Money        Judgment    is     final   as    to     the

defendant, Kwang Kyu Kim, and shall be deemed part of the sentence

of    the   defendant,        and   shall    be    included     in    the    judgment     of

conviction therewith.

              4.      All    payments   on    the     outstanding      Money      Judgment

shall be made by postal money order, bank or certified check, made

payable to the United States Marshals Service,                        and delivered by

mail to the United States Attorney's Office, Southern District of

New   York,        Attn:    Money   Laundering       and     Transnational        Criminal

Enterprises Unit, One St. Andrew's Plaza, New York, New York 10007

and shall indicate the defendant's name and case number.

              5.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
Fund,    and        the    United       States       shall    have    clear       title        to    such

forfeited property.

               6.         Upon entry of          this       Consent   Preliminary Order of

Forfeiture          as    to    Specific       Property/Money Judgment,                  the     United

States    (or its designee)                  is hereby authorized to take possession

of the Specific Property and to hold such property in its secure

custody and control.

               7.         Pursuant to Title 21, United States Code, Section

853(n)(l),          Rule       32.2(b)(6)       of    the     Federal     Rules        of      Criminal

Procedure,          and    Rules        G(4)   (a) (iv) (C)     and     G (5)   ( a) ( i i )   of     the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions, the United States is permitted to publish

forfeiture           notices            on      the     government          internet                site,

www.forfeiture.gov.                This site incorporates the forfeiture notices

that have been traditionally published in newspapers. The United

States forthwith shall publish the internet ad for at least thirty

(30)    consecutive days.                    Any person,      other than the defendant,

claiming interest in the Specific Property must file a Petition

within sixty (60)              days from the first day of publication of the

Notice on this official government internet web site, or no later

than thirty-five               ( 3 5)   days    from the mailing of actual                     notice,

whichever is earlier.
             8.     The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner's alleged interest in the Specific Property,

(ii)   shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner's

right,     title or interest in the Specific Property,            the time and

circumstances of the petitioner's acquisition of the right, title

and    interest    in   the   Specific    Property,     any   additional   facts

supporting the petitioner's claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

             9.     Pursuant to 32.2 (b) (6) (A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

             10.    Upon adjudication       of   all   third-party   interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21,               United States Code,

Section 853 (n) ,    in which all interests will be addressed.              All

Specific Property forfeited to the United States under a                   Final

Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.

             11.    Pursuant to Title 21, United States Code,          Section

853 (p),   the United States      is     authorized to seek forfeiture        of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

           12.   Pursuant to Rule 32. 2 (b) (3) of the Federal Rules of

Criminal   Procedure,     the   United       States    Attorney's       Office    is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable         property,        including     depositions,

interrogatories,   requests     for    production of       documents      and    the

issuance of subpoenas.

           13.   The Court shall retain jurisdiction to enforce this

Consent    Preliminary     Order      of     Forfeiture     as     to    Specific

Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

           14.   The    Clerk   of     the    Court     shall     forward    three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J. Wilson,         Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
            15.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts, each of which will be deemed

an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:
      i.U.nor L. Tarlow
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      212-637-1036


KWANG KYU KIM



By:
      KWANG KYU KIM                                    DATE



By:                          --~                        {~·c_JCr11
      AMY MARI                                         DATE
      Attorney for Defendant




          LAURA TAYLOR SWAIN
                                                       tt\tl\9
                                                       DATE
UNITED STATES DISTRICT JUDGE
